Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0206955 (“Stivoric” or “S”).
Regarding claim 1, S teaches a wireless communication device (that of figs 12-20) comprising: a substrate (445); an antenna circuit (560) installed on the substrate (fig 20 shows items on 445); a communication circuit (565) installed on the substrate (fig 20 shows items on 445, as described in 0130) electrically connected to the antenna circuit (as shown in fig 20); and an energy supply unit (450) installed on the substrate (fig 20 shows items on 445) that supplies energy to the 10 communication circuit (as shown; the battery is the power supply for the device), wherein the communication circuit and the energy supply unit are installed on the substrate outside of a region defined around the antenna circuit (each device will occupy its own space); and the substrate is provided with a hole portion (439) within the region (the region associated with the 
Regarding claim 2, S teaches a support body (440); and a threaded member for fixing the substrate to the support body (438b is a screw hole), the threaded member being inserted in the hole portion (the screw passes from 438b through 439), wherein the threaded member includes a metal material (screws are made of metal).
Regarding claim 3, S teaches a case (435 + 440) that houses at least the substrate (445 is located inside, as shown), wherein the case includes a metal material (440 includes a metal heat sink, as described in 0123); and the antenna circuit is installed in a manner such that parasitic capacitance occurs between the antenna circuit and the case (any two conductors will form a capacitor). 
Regarding claim 4, S fails to teach that the antenna circuit have an electrical length less than a 1/4 wavelength of a target frequency. However, it was old and well-known to employ electrical lengthening to allow antennas to be reduced in size, below the standard ¼ wavelength size, for example.
Regarding claim 5, S teaches a sensor (465 or 460) that measures a physical quantity and generates sensor data (460 is a heat flux sensor and 465 are GSR sensors), wherein the communication circuit transmits the sensor data via the antenna circuit (see 0134, for example).
Regarding claim 6, S teaches a sensor (465 or 460) that measures a physical quantity and generates sensor data (see 0134, for example); and a display that displays the sensor data (0126, 0144).
.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845